DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that implements authentication of a user. The claim is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of authorizing a credit transaction based on renewed authentication information comprising: receiving information to establish an authentication account, authentication information, and a set of renewal rules that includes conditions for which authentication information is transformed into renewed authentication information; determine occurrence of conditions in response to detecting one or more transactions that are associated Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of a processors, memories and display configured to execute the abstract idea. Thus, the recited generic processor components performs no more than their basic processor functions of accepting user input, storing and retrieving information into and from a database, and displaying information. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Further, the databases perform only their basic function of storing information for later retrieval, which is common to all databases. Thus, the recited generic processor components perform no more than their basic processor functions. The claim further recites the use biometric authentication technique to establish the identity of the user, which is a mere extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the step of using biometric authentication technique to establish the identity of the user, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that biometric is anything other than a generic biometric processor and Ritter (USPN 6657538) at col. 1, lines 10-19 indicates that the step of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the steps of using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional activity is supported under Berkheimer option 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 2 further describes providing communication capabilities between third party access layer and user services layer, and sending a reminder to the user to renew the authentication information. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

supra.

Claims 5, 6 and 7 further limits the associated services to include modules establish and modify authentication account, to provide and renew authentication information, and providing information regarding the authentication account. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites different module components performing their generic functions. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9-13 and 19 describe the requirements and criteria for the renewal rules and a storage for maintain the renewal rules. The limitations of the claims are still part of the organizing human activity identified in claim 1, supra, and are therefore similarly rejected under the same rationale.

Claims 16, 18, 21 and 22 describe the specific conditions for renewing the authentication information. The limitations of the claims are still part of the organizing human activity identified in claim 1, supra, and are therefore similarly rejected under the same rationale.

Claim 23 describes prompting user enter authentication information via a server. These additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 24 is a corresponding process/method claim as claim 1. Claim is ineligible under the same analysis as claim 1.



Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is eligible under 101 by citing Cosmoskey. In particular, Applicant asserts that the authentication technique in Cosmoskey is similar to the instant invention because they both recite an improvement to authentication technique. 
Examiner respectfully disagrees. As a preliminary matter, Examiner has established in the analysis above, that using biometric authentication technique to establish the identity of the user is well-understood, routine and conventional in the field (see Ritter (USPN 6657538) at col. 1, lines 10-19). The Cosmoskey invention is directed to an improvement to an authentication technique with specific advantages over conventional authentication methods. The instant claimed invention simply uses a well-known biometric authentication method in order to renew the authentication information. In fact, in Cosmoskey, the Court wrote:
Universal Secure Registry LLC v. Apple, Inc., 10 F.4th 1342 (Fed. Cir. 2021), we held that the patent claims were directed to the abstract idea of combining multiple conventional authentication techniques for verifying the identity of a user to facilitate a financial transaction. The patent specifications disclosed that biometric authentication, multi-factor authentication, and using multiple devices to authenticate were all conventional authentication techniques. The claims, then, were simply directed to combining these long-standing, wellknown authentication techniques to achieve the expected result of increased security no greater than the sum of the security provided by each technique alone. Under Alice step two, we held that these claims did not recite an inventive concept because the combination of long-standing conventional methods of authentication yielded expected results of an additive increase in security, and nothing in the record suggested an additional technological improvement.” Id. at 8-9
Similar to Universal Secure Registry LLC v. Apple, Inc., the instant invention simply applies conventional authentication technique for verifying the identity of a user to facilitate transactions (in this case, establishing or renewing the set of renewal rules, and completing financial transaction). Unlike Cosmoskey, the claimed invention neither incorporates a determination of whether an otherwise inactive authentication function is deemed active, nor establishes any “predetermine time relation” between the transmission of the user ID and response from a communication channel.
Therefore, Cosmoskey does not apply to the instant claimed invention. Rather the instant invention is more similar to Universal Secure Registry LLC v. Apple, Inc., as explained above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691